
	
		I
		111th CONGRESS
		1st Session
		H. R. 3833
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Hall of New York
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend chapters 81, 83, and 84 of title 5, United
		  States Code, to provide for enhanced benefits for survivors of Federal public
		  safety officers killed in the line of duty.
	
	
		1.Compensation for work
			 injuriesSection 8133 of title
			 5, United States Code, is amended by adding at the end the following:
			
				(g)(1)This subsection applies in the case of any
				employee who has died as the direct and proximate result of a personal injury
				sustained in the line of duty as a public safety officer (within the meaning of
				section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968), as
				determined under section 1201 of such Act.
					(2)In the computation of any monthly
				compensation under this section based on the death of an employee described in
				paragraph (1), the monthly pay used in any such computation (before the
				application of subsection (e)) shall be determined based on the pay grade or
				level which is 1 grade or level higher than the grade or level that, but for
				this subsection, would otherwise apply.
					(3)Nothing in this subsection shall be
				considered to affect any computation to the extent that the otherwise
				applicable pay grade or level was the highest grade or level in effect, at the
				time of the service for which the pay was payable, under the pay schedule or
				system
				involved.
					.
		2.Civil Service
			 Retirement SystemSection 8341
			 of title 5, United States Code, is amended by inserting after subsection (i)
			 the following:
			
				(j)(1)This subsection applies
				in the case of any employee who has died as the direct and proximate result of
				a personal injury sustained in the line of duty as a public safety officer
				(within the meaning of section 1204 of the Omnibus Crime Control and Safe
				Streets Act of 1968), as determined under section 1201 of such Act.
					(2)In the computation of any survivor
				annuity under this section based on the death of an employee described in
				paragraph (1), the average pay used in any such computation (to compute such
				survivor annuity as a percentage of an annuity imputed to the employee or a
				portion thereof) shall, for each rate of basic pay used in the computation of
				such average pay, be determined using the pay grade or level which is 1 grade
				or level higher than the grade or level that, but for this subsection, would
				otherwise apply.
					(3)Nothing in this subsection shall be
				considered to affect any computation to the extent that the otherwise
				applicable pay grade or level was the highest grade or level in effect, at the
				time of the service for which the pay was payable, under the pay schedule or
				system
				involved.
					.
		3.Federal
			 Employees’ Retirement System
			(a)In
			 generalSubchapter IV of
			 chapter 84 of title 5, United States Code, is amended by adding at the end the
			 following:
				
					8446.Computations
				based on the death of a public safety officer who dies as a result of injuries
				sustained in the line of duty
						(a)This subsection applies in the case of any
				employee who has died as the direct and proximate result of a personal injury
				sustained in the line of duty as a public safety officer (within the meaning of
				section 1204 of the Omnibus Crime Control and Safe Streets Act of 1968), as
				determined under section 1201 of such Act.
						(b)In the computation
				of any survivor annuity under this subchapter based on the death of an employee
				described in subsection (a), the average pay used in any such computation (to
				compute such survivor annuity as a percentage of an annuity imputed to the
				employee or a portion thereof) shall, for each rate of basic pay used in the
				computation of such average pay, be determined using the pay grade or level
				which is 1 grade or level higher than the grade or level that, but for this
				section, would otherwise apply.
						(c)Nothing in this
				section shall be considered to affect any computation to the extent that the
				otherwise applicable pay grade or level was the highest grade or level in
				effect, at the time of the service for which the pay was payable, under the pay
				schedule or system
				involved.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 84 of title 5, United
			 States Code, is amended by inserting after the item relating to section 8445
			 the following:
				
					
						8446. Computations based on the death of a
				public safety officer who dies as a result of injuries sustained in the line of
				duty.
					
					.
			4.Effective date;
			 exception
			(a)Effective
			 dateExcept as provided in
			 subsection (b), the amendments made by this Act shall apply with respect to
			 deaths occurring on or after the date of the enactment of this Act.
			(b)Exception
				(1)In
			 generalAny individual who, as of the date of the enactment of
			 this Act, is entitled (or would, on application, be entitled) to monthly
			 compensation under chapter 81 of title 5, United States Code, or an annuity
			 under chapter 83 or 84 of such title 5, as the survivor of a Federal public
			 safety officer who died on or after January 1, 1974, shall, upon application
			 submitted within 12 months after the date of the enactment of this Act, be
			 entitled to have such compensation or annuity recomputed as if the amendments
			 made by this Act had been in effect at the time of such employee’s
			 death.
				(2)Commencement
			 dateAny recomputation of compensation or annuity under this
			 subsection shall be effective as of the commencement date of such compensation
			 or annuity.
				(3)Lump-sum
			 paymentsAny amount becoming payable to an individual under this
			 subsection with respect to any portion of the period beginning on January 1,
			 1974, and ending on the date as of which regular monthly compensation or
			 survivor annuity payments for such individual are adjusted to reflect the
			 recomputation required under paragraph (1) shall be payable in a lump-sum
			 payment, subject to paragraph (4).
				(4)Funding
					(A)In
			 generalThere are authorized to be appropriated, out of general
			 funds in the Treasury, such sums as may be necessary to make the lump-sum
			 payments described in paragraph (3).
					(B)LimitationTo
			 the extent that the total amount appropriated under subparagraph (A) is less
			 than the total amounts which (but for this subparagraph) would otherwise be
			 payable under this subsection, each amount under paragraph (1) shall be reduced
			 by a proportionate share of the shortfall, determined separately for—
						(i)benefits under
			 chapter 81 of title 5, United States Code; and
						(ii)benefits under
			 chapters 83 and 84 of such title, respectively.
						(5)DefinitionFor
			 purposes of this subsection, the term Federal public safety
			 officer refers to an employee described in section 8133(g)(1),
			 8341(j)(1), or 8446(a) of title 5, United States Code, as amended by this
			 Act.
				(c)RegulationsAny
			 regulations necessary to carry out this Act or the amendments made by this Act
			 may—
				(1)with respect to
			 benefits under chapter 81 of title 5, United States Code, be prescribed by the
			 Secretary of Labor; and
				(2)with respect to
			 benefits under chapter 83 or 84 of such title, be prescribed by the Director of
			 the Office of Personnel Management.
				
